AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee

In the Matter of the Search of

)

(Briefly describe the property to be searched )

or identify the person by name and address) ) Case No. 1:19-MJ-155
)

IN THE MATTER OF THE SEARCH OF INFORMATION
ASSOCIATED WITH Jenkinschris770@gmail.comTHAT IS}
STORED AT PREMISES CONTROLLED BY Google LLC.

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Gmail accounts assigned to James Christopher Jenkins: jenkinschris770@gmail.com, as described more fully in Attachment A to this Application.

located in the Northern District of California , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B to this Application.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
tf evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC § 1301 Major Fraud Against the United States
18 USC § 1343 Wire Fraud
18 USC § 371 . Conspiracy
ea

The application is based on these facts:

See attached Affidavit

a Continued on the attached sheet.

C) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

wily. Gv Le———

Applicant's signature

Gregory W. Schultz, Special Agent, TVA OIG

 

Printed name and title

Sworn to before me and signed in my presence.

Date: ¢ rte 2S 20/5 oCo—

 

Judge's signature

City and state: Chattanooga, Tennessee Honorable Magistrate Judge Christopher H. Steger

 

 

Printed name and title

Case 1:19-mj-00155-CHS Document1 Filed 10/25/19 Page iofi PagelD#: 1
